     Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 1 of 8 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                            2:20-cv-00726
                      Civil Action No. _________________________________

DUSTIN GABRIELSEN, individually, and on behalf of all others similarly situated,

         Plaintiff,

v.

CREDIT CORP SOLUTIONS INC.

      Defendant.
_______________________________________/

                                 CLASS ACTION COMPLAINT

         NOW COMES Plaintiff, DUSTIN GABRIELSEN, individually, and on behalf of all

others similarly situated, through the undersigned counsel, and pursuant to Fed. R. Civ. P. 23

asserting the following class action claims against Defendant, CREDIT CORP SOULTIONS INC.,

as follows:

                                   NATURE OF THE ACTION

         1.      This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, and

on behalf of all others similarly situated, seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                  JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).




                                                   1
  Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 2 of 8 PageID 2




                                            PARTIES

       4.      DUSTIN GABRIELSEN (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Marco Island, Florida.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      CREDIT CORP SOLUTIONS INC. (“Defendant”) is a corporation organized

under the laws of Utah.

       7.      Defendant maintains its principal place of business at 121 Election Road, Suite 200,

Draper, Utah 840230.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts owed or due or asserted to be owed or due another.

                                    FACTUAL ALLEGATIONS

       10.     Plaintiff applied for and was approved for a BBVA Clear Points Credit Card

serviced by Visa (“credit card”).

       11.     Plaintiff made various charges on the credit card for personal purposes.

       12.     Due to financial hardship, Plaintiff defaulted on the credit card (“subject debt”).

       13.     Shortly thereafter, the subject debt was placed with Defendant for collection.

       14.     On March 31, 2020, Defendant sent Plaintiff a dunning letter seeking to collect the

subject debt (“Collection Letter”).

       15.     The Collection Letter depicted as follows:




                               INTENTIONALLY LEFT BLANK


                                                 2
 Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 3 of 8 PageID 3




       16.    The Collection Letter proposed to resolve the subject debt for $2,223.08 as long as

payment is made “within 30 days after receiving” the Collection Letter.

       17.    Specifically, the Collection Letter stated:

                 As at the date of this letter the balance is $2,223.08. The balance may increase
                 due to the accrual of interest, however if $2,223.08 is paid within 30 days after
                 receiving this notice we will accept this in full and final settlement of the debt.


                                                3
  Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 4 of 8 PageID 4




       18.     The Collection Letter further stated:

                  Unless you notify this office within 30 days after receiving this notice that you
                  dispute the validity of this debt, or any portion thereof, this office will assume
                  this debt is valid. If you notify this office in writing within 30 days from
                  receiving this notice that you dispute the validity of this debt or any portion
                  thereof, this office will obtain verification of the debt or obtain a copy of a
                  judgment and mail you a copy of such judgment or verification. If you request,
                  in writing, from this office within 30 days after receiving this notice this office
                  will provide you with the name and address of the original creditor, if different
                  from the current creditor.

       19.     By demanding payment by a date that falls within same thirty-day dispute period,

the demand for payment overshadowed Plaintiff’s right to dispute the subject debt.

       20.     Specifically, the language of the Collection Letter put in a tough position because

the settlement offer expired at the same time as his dispute rights, leaving Plaintiff with no

meaningful opportunity to exercise his dispute rights without losing the opportunity to take

advantage of Defendant’s settlement offer.

       21.     In other words, the Plaintiff was left with no way to both seek verification of the

subject debt and preserve the settlement offer, as the deadline for both expired on the same day.

       22.     Accordingly, the language in the Collection Letter effectively gave Plaintiff two

choices, (1) exercise his dispute and/or verification rights or (2) accept the settlement offer.

       23.     The Collection Letter was designed to create a false sense of urgency to pay and to

prevent Plaintiff from exercising his dispute rights as a request for verification of the subject debt

would be effectively penalized by the loss of the opportunity to accept the settlement offer.

       24.     Due to the overshadowing language in the Collection Letter, Plaintiff was highly

confused as to his dispute rights.

       25.     The confusion caused by the language in the Collection Letter impacted Plaintiff’s

decision to pay the subject debt.



                                                  4
  Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 5 of 8 PageID 5




                                      CLASS ALLEGATIONS

        25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        26.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

behalf of all others similarly situated (“Putative Class”).

        27.     The Putative Class is defined as follows:

                   All natural persons residing in the State of Florida (a) that received a
                   correspondence from Defendant (b) in connection with the collection of
                   a consumer debt; (c) in which the deadline to accept a settlement offer
                   fell within the same thirty-day dispute period prescribed by 15 U.S.C.
                   §1691g(b); (d) within the one (1) year preceding the date of this
                   complaint through the date of class certification.

        28.     The following individuals are excluded from the Putative Class: (1) any Judge or

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or its parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Putative Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

        A.      Numerosity:

        29.     Upon information and belief, Defendant mailed hundreds of letters with the

identical format and language as the letter described above to consumers in Florida.

        30.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.




                                                    5
  Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 6 of 8 PageID 6




         31.   Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

         B.    Commonality and Predominance:

         32.   There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

         C.    Typicality:

         33.   Plaintiff’s claims are representative of the claims of other members of the Putative

Class.

         34.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.    Superiority and Manageability:

         35.   This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         36.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         37.   By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

         38.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation:

         39.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.



                                                  6
  Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 7 of 8 PageID 7




        40.    Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

        41.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                  Count I – Violations of Sections 1692e and e(10) of the FDCPA
              (On behalf of Plaintiff, individually, and Members of the Putative Class)

        42.    Plaintiff restates and incorporates all paragraphs as if fully set forth herein.

        43.    Pursuant to §1692g(b) of the FDCPA, a debt collector may not engage in any

collection activity during the 30-day dispute period that overshadows or is inconsistent with the

disclosure of the consumer’s right to dispute the debt or seek verification of the same. 15 U.S.C.

§1692g(b).

        44.    Defendant violated 15 U.S.C. §1692g(b) by demanding payment on the subject debt

within the 30-day dispute period prescribed by §1692g(b).

        45.    The demand for payment overshadowed Plaintiff’s right to dispute the subject debt.

        46.    As set forth above, the language in the Collection Letter confused Plaintiff and

impaired his ability to effectively exercise his dispute/verification rights without penalty.




                                                  7
  Case 2:20-cv-00726-JLB-NPM Document 1 Filed 09/21/20 Page 8 of 8 PageID 8




       WHEREFORE, Plaintiff, DUSTIN GABRIELSEN, respectfully requests that this

Honorable Court enter judgment in his favor as follows:


       a.       Declaring that the practices complained of herein are unlawful and violate Sections
                1692g(b) of the FDCPA;
       b.       Enjoining Defendant from sending consumers similar violating collection letters;
       c.       Awarding Plaintiff statutory and actual damages, in an amount to be determined
                at trial, for the underlying FDCPA violations;
       d.       Awarding Class Members statutory and actual damages, in an amount to be
                determined at trial, for the underlying FDCPA violations;
       e.       Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.
                §1692k; and
       f.       Awarding any other relief as the Honorable Court deems just and proper.

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

DATED: September 21, 2020                            Respectfully submitted,

                                                     DUSTIN GABRIELSEN

                                                     By: /s/ Alexander J. Taylor

                                                     Alexander J. Taylor, Esq.
                                                     Florida Bar No. 1013947
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     ataylor@sulaimanlaw.com




                                                 8
